301 F.2d 666
UNITED STATES of America, Plaintiff-Appellee,v.Dwight L. BURNS, Defendant-Appellant.
No. 14739.
United States Court of Appeals Sixth Circuit.
April 7, 1962.

1
Appeal from the United States District Court for the Eastern District of Michigan, Southern Division, at Detroit.


2
Frank E. Doyle, St. Louis, Mo., for defendant-appellant.


3
Sanford Rosenthal, Asst. U.S. Atty., Detroit, Mich., Lawrence Gubow, U.S. Atty., Herbert M. August, Asst. U.S. Aty., Detroit, Mich., on brief, for plaintiff-appellee.


4
Before WEICK and O'SULLIVAN, Circuit Judges, and BOYD, District Judge.

ORDER.

5
This appeal from the judgment and sentence of the district court upon a jury verdict finding the defendant guilty of violating Section 472, Title 18 U.S.C.A., which makes it unlawful to knowingly pass with intent to defraud a counterfeit obligation or security of the United States, has been heard and considered upon the briefs and oral arguments of counsel and the record in the case;


6
And it appearing there is substantial evidence to support the verdict of the jury and there being no reversible error in the rulings of the district judge;


7
The judgment of conviction and sentence herein is affirmed; and it is so ordered.